          Case 2:19-cv-08635 Document 1 Filed 10/07/19 Page 1 of 7 Page ID #:1




 1   Sylvanna Uyen Le, Esq. (SBN 325779)
     Law Offices of Robert S. Gitmeid & Associates, PLLC
 2
     11 Broadway, Suite 960
 3   New York, NY 10004
     Tel (212) 226-5081
 4   Fax (866) 249-1137
     Email: sylvanna.l@gitmeidlaw.com
 5
     Attorney for Plaintiff Kimberly Ford
 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10

11   Kimberly Ford,                                     Case No. 2:19-cv-8635

12
                   Plaintiff(s),

13
            vs.                                         COMPLAINT FOR VIOLATIONS OF
     CBC Federal Credit Union, Equifax Information      FAIR CREDIT REPORTING ACT [15
14   Services, LLC, and Trans Union, LLC                USC § 1682 et seq]

15                 Defendant(s).                        DEMAND FOR JURY TRIAL

16

17
       COMES NOW the Plaintiff by and through her attorney of record, and hereby file this
18
       complaint and alleges as follows:
19
                                            I. INTRODUCTION
20
        1. This is an action for damages brought by an individual consumer for Defendant’s
21

22      violations of the Fair Credit Reporting Act, 15. U.S.C. § 1681, et seq. (the “FCRA”) and

23      other claims related to unlawful credit reporting practices. The FCRA prohibits furnishers of

24      credit information to falsely and inaccurately report consumers’ credit information to credit

25      reporting agencies.
          Case 2:19-cv-08635 Document 1 Filed 10/07/19 Page 2 of 7 Page ID #:2



                                           II. JURISDICTION
 1
     2. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1331
 2

 3   because the rights and obligations of the parties in this action arise out of 15 U.S.C. § 1681

 4   and 15 U.S.C. § 1681p, which provides that an action to enforce any liability created under

 5   15 U.S.C. § 1681 may be brought in any appropriate United States District Court, without

 6   regard to the amount in controversy.
 7   3.    Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(1) because Plaintiff’s
 8
     primary residence is within the state of California.
 9
                                              III. PARTIES
10
     4.1 Plaintiff Kimberly Ford (hereinafter “Plaintiff”) was, at all times relevant hereto, resident
11
     of Oxnard, California. Plaintiff is "consumer[s]" as defined by 15 U.S.C. § 1681a(c) of the
12
     FCRA.
13
     4.2 Defendant CBC Federal Credit Union (“CBC”) is a federal credit union organized and
14

15
     existing under the laws of California that furnishes consumer credit information to consumer

16   reporting agencies. CBC is an entity who, regularly and in the course of business, furnishes

17   information to one or more consumer reporting agencies about its transactions or experiences

18   with any consumer and therefore a “furnisher,” as codified at 15 U.S.C. § 1681s-2.

19   4.3 Defendant Trans Union, LLC (“Trans Union”) is a limited liability company registered to
20
     do business in California that engages in the business of maintaining and reporting consumer
21
     credit information. Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. §
22
     1681 a(f).
23
     4.4 Defendant Equifax Information Services, LLC (“Equifax”) is a limited liability company
24
     registered to do business in California that engages in the business of maintaining and
25
       Case 2:19-cv-08635 Document 1 Filed 10/07/19 Page 3 of 7 Page ID #:3



     reporting consumer credit information. Equifax is a “consumer reporting agency,” as codified
 1
     at 15 U.S.C. § 1681 a(f).
 2

 3                                             IV. FACTS

 4   5.1 Defendant CBC issued an account 6328 to Plaintiff; the account was routinely reported

 5   on Plaintiff’s consumer credit report.

 6   5.2 The consumer report at issue is a written communication of information concerning
 7   Plaintiff’s credit worthiness, credit standing, credit capacity, character, general reputation,
 8
     personal characteristics, or mode of living which is used or for the purpose of serving as a
 9
     factor in establishing the consumer’s eligibility for credit to be used primarily for personal,
10
     family, or household purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.
11
     5.3 On or about October 3, 2018, Plaintiff and CU Recovery, Inc., on behalf of CBC, entered
12
     into a settlement agreement for the above referenced account. A redacted copy of the
13
     settlement agreement is attached hereto as Exhibit A.
14

15
     5.4 Pursuant to the terms of the settlement, Plaintiff was required to make monthly payments

16   totaling $1,037.54 to settle and close her CBC account

17   5.5 Plaintiff, via her debt settlement representative, timely made the requisite settlement

18   payments. Redacted proofs of these payments are attached hereto as Exhibit B.

19   5.6 However, nearly a year later, Plaintiff’s CBC account continued to be negatively
20
     reported.
21
     5.7 In particular, on a requested credit report dated August 1, 2019, Plaintiff’s CBC account
22
     was reported with a status of “CHARGE OFF”, a balance of $1,729.00, and a past due
23
     balance of $277.00. The relevant portion of Plaintiff’s credit report is attached hereto as
24
     Exhibit C.
25
       Case 2:19-cv-08635 Document 1 Filed 10/07/19 Page 4 of 7 Page ID #:4



     5.8 This trade line was inaccurately reported; as explained above, the account was settled and
 1
     paid in full, and as such, must be reported as ‘settled’ with a balance of $0.00.
 2

 3   5.9 On or about August 13, 2019, Plaintiff, via counsel, sent a dispute letter to Defendants

 4   requesting the trade line to be corrected. A redacted copy of this dispute letter with certified

 5   mail receipts is attached hereto as Exhibit D.

 6   5.10 Therefore, Plaintiff has disputed the accuracy of the derogatory information reported by
 7   CBC to Trans Union and Equifax via certified mail in accordance with 15 U.S.C. § 1681i of
 8
     the FCRA.
 9
     5.11 In September 2019, Plaintiff requested an updated credit report from Trans Union and
10
     Equifax. The trade line for the CBC account in question remained inaccurate, as Defendants
11
     failed to correct the inaccuracy. The relevant portions of these credit reports are attached
12
     herein as Exhibit E.
13
     5.12 Trans Union and Equifax did not notify CBC of the dispute by Plaintiff in accordance
14

15
     with the FCRA, or alternatively, did notify CBC and CBC failed to properly investigate and

16   delete the trade line or properly update the trade line on Plaintiff’s credit reports.

17   5.13 If CBC did perform a reasonable investigation of Plaintiff’s dispute, Plaintiff’s CBC

18   account would be updated to reflect a ‘settled’ status with a balance of $0.00.

19   5.14 CBC has promised through its subscriber agreements or contracts to accurately update
20
     accounts but CBC has nonetheless willfully, maliciously, recklessly, wantonly, and/or
21
     negligently failed to follow this requirement as well as the requirements set forth under the
22
     FCRA, which has resulted in the intended consequences of this information remaining on
23
     Plaintiff’s credit reports.
24

25
       Case 2:19-cv-08635 Document 1 Filed 10/07/19 Page 5 of 7 Page ID #:5



     5.15 Defendants failed to properly maintain and failed to follow reasonable procedures to
 1
     assure maximum possible accuracy of Plaintiff’s credit information and Plaintiff’s credit
 2

 3   report, concerning the account in question, thus violating state law and the FCRA. These

 4   violations occurred before, during, and after the dispute process began.

 5   5.16 At all times pertinent hereto, Defendants were acting by and through her agents, servants

 6   and/or employees, who were acting within the scope and course of her employment, and
 7   under the direct supervision and control of the Defendants herein.
 8
     5.17 At all times pertinent hereto, the conduct of Defendants, as well as that of her agents,
 9
     servants and/or employees, was malicious, intentional, willful, reckless, negligent and in
10
     wanton disregard for federal law and the rights of the Plaintiff herein.
11
                                      STATEMENT OF CLAIM
12                                     (Fair Credit Reporting Act)

13   6.1 Plaintiff reassert and incorporate herein by reference all facts and allegations set forth
14
     above.
15
     6.2 CBC is reporting inaccurate credit information concerning Plaintiff to one or more credit
16
     bureaus as defined by 15 U.S.C. § 1681a of the FCRA.
17
     6.3 Plaintiff notified all defendants directly of a dispute on the CBC account’s completeness
18
     and/or accuracy, as reported.
19
     6.4 CBC failed to update Plaintiff’s credit report and/or notify the credit bureaus that the
20
     CBC account in question was disputed in violation of 15 U.S.C. § 1681s-2(b).
21

22   6.5 CBC failed to complete an investigation of Plaintiff’s written dispute and provide the

23   results of an investigation to Plaintiff or the credit bureaus within the 30-day statutory period

24   as required by 15 U.S.C. § 1681s-2(b).

25
       Case 2:19-cv-08635 Document 1 Filed 10/07/19 Page 6 of 7 Page ID #:6



     6.6 CBC failed to promptly modify the inaccurate information on Plaintiff’s credit report in
 1
     violation of 15 U.S.C. § 1681s-2(b).
 2

 3   6.7 Trans Union and Equifax failed to delete information found to be inaccurate, reinserted

 4   the information without following the FCRA, or failed to properly investigate Plaintiff’s

 5   disputes as required by 15 U.S.C. § 1681i(a).

 6   6.8 Trans Union and Equifax failed to maintain and failed to follow reasonable procedures to
 7   assure maximum possible accuracy of Plaintiff’s credit report, concerning the account in
 8
     question, violating 15 U.S.C. § 1681e(b).
 9
     6.9 As a result of the above violations of the FCRA, Plaintiff suffered actual damages in one
10
     or more of the following categories: lower credit score, embarrassment and emotional distress
11
     caused by the inability to obtain financing for everyday expenses, higher interest rates on loan
12
     offers that would otherwise be affordable and other damages that may be ascertained at a later
13
     date.
14

15
     6.10 As a result of the above violations of the FCRA, Defendants are liable to Plaintiff for

16   actual damages, punitive damages, statutory damages, attorney’s fees and costs.

17

18

19

20

21

22

23

24

25
           Case 2:19-cv-08635 Document 1 Filed 10/07/19 Page 7 of 7 Page ID #:7




 1
        WHEREFORE, PLAINTIFFS PRAYS that judgment be entered against Defendants as
 2

 3   follows:

 4         1) That judgment be entered against Defendants for actual damages pursuant to 15

 5              U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

 6         2) That judgment be entered against Defendants for punitive damages pursuant to
 7              15 U.S.C. § 1681n;
 8
           3) That the Court award costs and reasonable attorney's fees pursuant to 15 U.S.C.
 9
                § 1681n or alternatively, 15 U.S.C. § 1681o; and
10
           4) That the Court grant such other and further relief as may be just and proper.
11

12                                   DEMAND FOR JURY TRIAL

13           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by

14   jury in this action of all issues so triable.
15

16
        DATED: October 7, 2019                            Law Offices of Robert S. Gitmeid &
17
                                                          Associates, PLLC

18
                                                          /s/ Sylvanna Uyen Le
19

20                                                        Sylvanna Uyen Le, Esq.
                                                          Attorney for Plaintiff Kimberly Ford
21

22

23

24

25
